COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 02-16-00347-CV


In re H.F.                                    §    Original Proceeding

                                              §    From the 89th District Court

                                              §    of Wichita County (184,345-C)

                                              §    November 14, 2016

                                              §    Opinion by Justice Gabriel

                                      JUDGMENT

       This court has considered Relator Mother’s Petition for Writ of Mandamus.

We conditionally grant Relator Mother’s Petition for Writ of Mandamus. We are

confident that the trial court will vacate its order denying Mother’s motion to strike

Grandmother’s petition in intervention signed August 30, 2016. Writ will issue

only if the trial court fails to do so.


                                          SECOND DISTRICT COURT OF APPEALS



                                          By /s/ Lee Gabriel
                                              Justice Lee Gabriel